GRAHAM, Judge.
It is undisputed that the order appealed from was entered by the court ex mero motu, without any notice to appellants, and without their having opportunity to appear and be heard.
“Notice and hearing are essential to due process of law under the Fourteenth Amendment to the Constitution of the United States, and Art. 1, § 17 [now Art. 1, § 19], of the state constitution. Accordingly, in order that there be a valid adjudication of a party’s rights, the latter must be given notice of the action and an opportunity to assert his defense, and he must be a party to such proceeding.” 2 Strong, N. C. Index 2d, Constitutional Law, § 24, pp. 232-233, (Citing cases.)
A court of competent jurisdiction may revoke or suspend a license to engage in the bail bond business for due cause shown. 8 C.J.S., Bail, § 60(b), pp. 182-183. However, procedural requirements of due process must be followed. State v. Parrish, 254 N.C. 301, 118 S.E. 2d 786.
*154Procedural requirements of due process were not followed here and the court had no jurisdiction to enter the order. We therefore hold the order to be null and void.
We further note, however, that the clerk’s certificate, which purports to authorize Wilson to execute bonds for criminal defendants in Dare County, is also null and void. Chapter 85A of the General Statutes, entitled “Bail Bondsmen and Runners,” is not applicable to Dare County. (G.S. 85A-34.) We find no local act of the General Assembly controlling the licensing or certification of “professional bondsmen” in Dare County; nor do we find any statute giving the clerk of court of that county authority to issue certificates to bondsmen, such as the certificate issued to Wilson on 18 November 1970. A clerk of court has no inherent authority to authorize persons to engage in business as professional bondsmen. (See State v. Bowser, 232 N.C. 414, 61 S.E. 2d 98, which discusses the general limitation of a clerk of court to accept bonds.)
Since the clerk of court of Dare County had no authority to issue the certificate, dated 18 November 1970, appellants received no rights under it.
For reasons stated the order appealed from is vacated.
Order vacated.
Chief Judge Mallard and Judge Hedrick concur.